Court of Claims jurisdiction; tort claim. — Plaintiff, as executor and administrator of the estates of four decedents who were killed as the result of the alleged negligence in the operation and maintenance of an Army truck by Army personnel, and as guardian of the minor survivor, seeks compensation for the four deaths and injuries to the survivor. This case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claim sounds in tort and is therefore not within the jurisdiction of this court (see 28 U.S.C. § 1491 and 28 U.S.C. § 1346(b)). On June 15, 1973 *1095the court, by order, granted defendant’s motion and dismissed the petition. On December 3, 1973 plaintiff’s petition for certiorari was denied, 414 U.S. 1065.